department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 genin-143948-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil -------------------------- --------------------------- ------------------------------ dear ------------------ this letter responds to your request for information dated date you indicate that you qualify for a refund of federal_insurance_contributions_act fica_taxes on wages you earned for services performed as a medical resident for --------------------------- from you indicate that -----------------------filed refund claims on your behalf you ask about the length of time it takes for the irs to process your refund sec_3121 of the internal_revenue_code provides that certain services students perform are excepted from fica_taxes the student fica exception applies only to services performed for an organization that has the status of a school_college_or_university scu and only if the student who performs the services is enrolled and regularly attends classes at that scu our long-held position is that the student fica exception does not apply to services that individuals performed as medical residents however in the wake of extensive litigation we made an administrative determination on date to accept the position that medical residents are excepted from fica_taxes based on the student exception for tax periods ending before date when new regulations clarifying this issue went into effect as a result of this administrative determination institutions that employed medical residents and the individual medical residents are eligible to receive refunds if covered under a timely filed fica refund claim institutions can be covered under fica refund claims they filed individual medical residents can be covered under fica refund claims institutions filed on their behalf or under fica refund claims they filed themselves i understand your concern with the timeline for processing your refunds we intend to pay these claims as soon as possible however these claims are subject_to the same procedural requirements that apply to all fica refund claims employers file including genin-143948-12 certifications on the employee share of the tax and verification by the irs of the timeliness and the amount of the claim we have taken steps to make this refund process as efficient as possible these steps include processing all medical resident fica refund claims in one location and processing all refund claims of an employer at one time the law provides that we will pay interest on the refunds because receipt of a fica refund will cause a decrease in the medical residents’ earnings record with the social_security administration for the refunded periods we are coordinating with the social_security administration so that it can ensure that residents or their beneficiaries who are currently receiving social_security_benefits understand the potential impact on their social_security_benefits before they receive their refunds given the large number of claims we must process as well as the number of steps involved we are processing the refunds as quickly as possible unfortunately we are unable to provide a timeline for when the refund will be paid i hope this information is helpful if you have any additional questions please contact -- -----------------of this office at -------------------- sincerely paul j carlino branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
